DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
Response to Arguments
The claim objection is withdrawn. The 35 U.S.C. 103 rejection over Hiroshige (JP 2012-115890) is withdrawn in view of Applicant’s amendments. However, upon further search and consideration, a new rejection is made over Hiroshige in view of Heinz et al. (US 3,470,605).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-11, 15-18 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshige et al. (JP 2012-115890) in view of Heinz et al. (US 3,470,605)
Regarding claims 1, 8 and 15, Hiroshige teaches a steel pipe (¶ 1). The steel pipe can be made with a constant width steel plate fed at an angle θ, thereby forming a pipe with a constant inner diameter (see Fig. 1, ¶ 14). The steel pipe has a spiral weld (¶ 8, see also Fig. 1). Hiroshige teaches the steel has a composition including 0.01-20% Cr, 0.01-5% Al, 0.01-3% Mo and the balance Fe and inevitable impurities (¶ 21-22). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. As the steel of Hiroshige is substantially similar to that claimed, it is presumed to have substantially similar properties absent objective evidence to the contrary. See MPEP 2112.

    PNG
    media_image1.png
    331
    552
    media_image1.png
    Greyscale

Hiroshige does not expressly teach the tube is annealed. Heinz teaches making a steel tube and performing a heat treatment such as annealing to increase ductility of the tube and to eliminate the presence of any overheated grain structure due to welding (col. 2, lines 36-40). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to perform annealing on the tube of Hiroshige because such a step would tend to decrease brittleness and hardness of the tube by removing stress and inconsistencies in the microstructure due to welding, as taught by Heinz.
Regarding claims 3-4, Hiroshige teaches the pipe has a plate thickness of 0.4 to 5.0 mm (¶ 6). The ratio of the thickness to the outer diameter of the pipe is 0.3% to 2%. 
Regarding claims 5-6, Hiroshige does not expressly teach the angle between the helical seam and the longitudinal axis of the tube. However, it is necessary that the angle is neither parallel nor perpendicular in order to effect a spiral weld seam. Accordingly, any angle between 0° and 90° is implicitly taught by Hiroshige. This range overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-11, Hiroshige teaches a Cr content of 0.01%-20% (¶ 22). With respect to claims 9-10, this overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. With respect to claim 11, the upper range taught by Hiroshige is so close to the claimed lower range that one of ordinary skill in the art would expect any resulting differences between the claimed invention and the prior art to be obvious. See MPEP 2144.05 I.
Regarding claims 16 and 27-28, Hiroshige teaches a Si content of 0.02-1.50% (¶ 21). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 17-18, Hiroshige teaches a C content of 0.001-0.350%, a Mn content of 0.10-2.7%, a P content of less than 0.1%, a S content of less than 0.02%, a N content of less than 0.03%, a V content of 0.01-1%, a Ti content of 0.01-1%, a Hf content of 0.01-1%, a Zr content of 0.01-1%, a Ta content of 0.01-1%, and a B content of 0.0003-0.03% (¶ 21-22). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784